 



Exhibit 10.25
Summary of Non-Employee Director Compensation
Non-Employee directors of National Dentex Corporation are paid the following
fees:

         
Annual Retainer
  $30,000 cash or $36,000 equity    
 
       
Meeting Fees
  $1,000 in person; $500 telephone     
 
       
Committee membership
       
•   Audit committee chair
  $10,000     
•   Audit committee member
  $2,000     
•   Other committee chair
  $2,000     
 
       
New Restricted Stock Grants
  $18,000 (annual grant; vesting over two year period)    

 